           Case 1:19-cv-01408-RDB Document 12 Filed 12/11/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

 GREEN APPLE GROCERY AND
 DELI, LLC, ET AL

         APPELLANTS’

 V.
                                                       Civil Case No.:1:19-cv-01408-RDB
 UNITED STATES DEPARTMENT OF
 AGRICULTURE; C/O SONNY
 PERDUE, in his official capacity as
 Secretary of the United States Department
 of Agriculture

         APPELLEE


                MOTION TO WAIVE REQUIREMENTS OF FILING OF
           A REDLINE COMPARISON COPY OF THE AMENDED COMPLAINT

         NOW COMES, Green Apple Grocery and Deli, LLC, (hereinafter “Appellants’), by and

through their undersigned counsel, and hereby moves this Court for an Order waiving the

requirement for Appellants’ to file a redline comparison Amended Complaint and for reasons state:

      1. On May 13, 2019, Appellants’, pro-se, filed a Complaint regarding Defendant’s injunction

         prohibiting Plaintiffs’ from participating in the Supplemental Nutrition Assistance

         Program (SNAP), on the incorrect premise that certain transactions were suspicious, and

         therefore, amounted to violations of law.

         On December 6, 2019, Appellants’ have filed a First Amended Complaint (“FAC”),

         Summonses, Disclosures and Information Report. See Record

      2. Appellants’ are also required to file a Redline comparison copy of the Amended Complaint,

         however, Appellants’ pro-se complaint was handwritten on a form provided to them by the

         Court, making filing a redline an impossibility.

                                                  1
         Case 1:19-cv-01408-RDB Document 12 Filed 12/11/19 Page 2 of 2



   3. Therefore, there is good cause to waive this requirement.

   4. This motion is being filed in good faith and not to unduly delay these proceedings.

   WHEREFORE, Appellants’ move this Honorable Court to waive the requirement for which

they must file a redline comparison copy of the Amended Complaint, and for such other and further

relief as may be just and equitable.

                                            Respectfully Submitted,

                                            /s/ Jessie Lyons Crawford
                                            _______________________________
                                            JESSIE LYONS CRAWFORD, Esq.
                                            COUNSEL FOR PLAINTIFF
                                            Federal Bar No.: 25247

                                            THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                                            2601 Maryland Avenue
                                            Baltimore, Maryland 21218
                                            410-662-1230
                                            F: 410-662-1238
                                            E. attorneyjlcrawford@verizon.net

                                            COUNSEL FOR APPELLANTS’




                                               2
